16-540
     Velasquez-Velasquez v. Sessions
                                                                                         BIA
                                                                                    Straus, IJ
                                                                            A206 735 389/390
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   6th day of April, two thousand seventeen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            JOSÉ A. CABRANES,
 9            BARRINGTON D. PARKER,
10                 Circuit Judges.
11   _____________________________________
12
13   INGRIS YAMILEH VELASQUEZ-VELASQUEZ,
14   FRANCIS NAZARETH GARCIA-VELAZQUEZ,
15            Petitioners,
16
17                     v.                                            16-540
18                                                                   NAC
19   JEFFERSON B. SESSIONS III, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONERS:                     Gregory Osakwe, Hartford, CT.
25
26   FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
27                                        Assistant Attorney General; Paul
28                                        Fiorino, Senior Litigation Counsel;
29                                        Deitz P. Lefort, Trial Attorney,
30                                        Office of Immigration Litigation,
31                                        United States Department of Justice,
32                                        Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioners Ingris Yamileh Velasquez-Velasquez and her

6    daughter,    Francis   Nazareth   Garcia-Velazquez,   natives   and

7    citizens of Honduras, seek review of a January 29, 2016,

8    decision of the BIA affirming an April 13, 2015, decision of

9    an Immigration Judge (“IJ”) denying asylum, withholding of

10   removal, and relief under the Convention Against Torture

11   (“CAT”).    In re Ingris Yamileh Velasquez-Velasquez, Francis

12   Nazareth Garcia-Velazquez, Nos. A206 735 389/390 (B.I.A. Jan.

13   29, 2016), aff’g Nos. A206 735 389/390 (Immig. Ct. Hartford Apr.

14   13, 2015).     We assume the parties’ familiarity with the

15   underlying facts and procedural history in this case.

16       We have reviewed the IJ’s and the BIA’s decisions “for the

17   sake of completeness.”     Wangchuck v. Dep’t of Homeland Sec.,

18   448 F.3d 524, 528 (2d Cir. 2006).     The applicable standards of

19   review are well established.      See 8 U.S.C. § 1252(b)(4)(B);

20   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).         We

21   find no error in the agency’s conclusions that

22   Velasquez-Velasquez failed to establish past persecution or a

23   well-founded fear of future persecution.

                                       2
1    Past Persecution

2         A valid claim of past persecution may “encompass[] a

3    variety   of     forms   of   adverse    treatment,    including

4    non-life-threatening violence and physical abuse,” but the harm

5    must be sufficiently severe, rising above “mere harassment.”

6    Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d Cir.

7    2006) (internal quotation marks omitted).   Unfulfilled threats

8    alone do not constitute persecution.    Gui Ci Pan v. U.S. Att’y

9    General, 449 F.3d 408, 412-13 (2d Cir. 2006); Guan Shan Liao

10   v. U.S. Dep’t of Justice, 293 F.3d 61, 70 (2d Cir. 2002) (stating

11   that “threat of detention . . . itself . . . is not past

12   persecution”).

13        The agency reasonably found that Velasquez-Velasquez did

14   not suffer persecution in Honduras as her claim rested solely

15   on a gang’s unfulfilled threats to harm her and her daughters

16   if she did not pay extortion money as a business owner.      See

17   Gui Ci Pan, 449 F.3d at 412-13; Guan Shan Liao, 293 F.3d at 70.

18   Contrary to the assertion in her counseled brief, she did not

19   testify that gang members physically assaulted her or that she

20   reported a physical assault to police.      Velasquez-Velasquez

21   used the word assault only once during her testimony (when asked

22   how police could locate gang members she had not identified);

23   she testified, “when I made the report . . . of the time they

                                     3
 1   assaulted me . . . at the store . . . they said there [was] not

 2   enough proof[].”   Velasquez-Velasquez never claimed that this

 3   assault was physical rather than verbal and never provided any

 4   facts that would indicate that she was physically attacked.

 5   Likewise, the police report she submitted states that she

 6   reported being threatened without mention of a physical attack.

 7       Moreover, although Velasquez-Velasquez testified that

 8   gang members robbed and beat her husband while he drove a taxi

 9   in 2009, harm to a family member does not constitute persecution

10   unless the asylum applicant “shares . . . the characteristic

11   that motivated persecutors to harm the family member, [and] was

12   also within the zone of risk when the family member was harmed,

13   and suffered some continuing hardship after the incident.”   Tao

14   Jiang v. Gonzales, 500 F.3d 137, 141 (2d Cir. 2007); see also

15   Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 308 (2d

16   Cir. 2007) (concluding “that the statutory scheme unambiguously

17   dictates that applicants can become candidates for asylum

18   relief only based on persecution that they themselves have

19   suffered”).   Velasquez-Velasquez did not assert that she was

20   present when her husband was harmed, or that she shared the same

21   characteristic that motivated his attackers to rob him.      And,

22   although Velasquez-Velasquez testified that she accrued debt

23   due to her husband’s resulting injuries, she did not testify

                                    4
1    to any facts showing a substantial economic disadvantage as

2    required for a claim of economic persecution (she was able to

3    rent a home, work for an international corporation, and start

4    a small business).      See Guan Shan Liao, 293 F.3d at 70.   Indeed,

5    as   the   Government    argues,   Velasquez-Velasquez     failed    to

6    articulate or exhaust an economic persecution claim before the

7    agency and thus we do not consider such a claim here.         See Lin

8    Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d Cir. 2007).

9         Accordingly, because Velasquez-Velasquez claimed to have

10   personally suffered only unfulfilled threats, the agency did

11   not err in finding that she had not suffered persecution.            See

12   Gui Ci Pan, 449 F.3d at 412-13; see also Mei Fun Wong v. Holder,

13   633 F.3d 64, 72 (2d Cir. 2011) (“We have emphasized that

14   persecution is an extreme concept that does not include every

15   sort of treatment our society regards as offensive.” (internal

16   quotation marks and citations omitted)).

17   Well-Founded Fear of Future Persecution

18        Absent    past     persecution,   in   order   to   establish     a

19   well-founded fear of future persecution, an applicant must

20   “present credible testimony that [s]he subjectively fears

21   persecution and establish that h[er] fear is objectively

22   reasonable.”    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d

23   Cir. 2004).    “An applicant does not have a well-founded fear

                                        5
1    of persecution if the applicant could avoid persecution by

2    relocating to another part of the applicant’s country of

3    nationality . . . if under all the circumstances it would be

4    reasonable to expect the applicant to do so.”                     8 C.F.R.

5    § 1208.13(b)(2)(ii).     The agency did not err in determining

6    that Velasquez-Velasquez failed to establish that her fear of

7    harm was objectively reasonable.

8        Velasquez-Velasquez     did        not    assert   that   anyone    has

9    threatened or shown continued interest in her since she closed

10   her store and left Honduras.           And two of her daughters, who

11   purportedly also were threatened, have remained unharmed in

12   Honduras.   Accordingly, the agency did not err in finding her

13   fear of future harm speculative.         See Melgar de Torres v. Reno,

14   191 F.3d 307, 313 (2d Cir. 1999) (finding future fear diminished

15   when similarly situated individuals are able to live unharmed

16   in asylum applicant’s native country); see also Jian Xing Huang

17   v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of

18   solid support in the record . . . , [an applicant’s] fear is

19   speculative at best.”).

20       Moreover,    the   agency   did      not    err    in   finding    that

21   Velasquez-Velasquez could safely relocate to the capital of

22   Honduras    as   her   daughters        had    done.        See   8 C.F.R.

23   § 1208.13(b)(2)(ii).     Her explanations that she had never

                                        6
1    lived in the capital, did not have a house there, and could not

2    leave her children alone there were not compelling given that

3    she had moved to the United States where she had never lived

4    and did not have a house and allowed two of her daughters to

5    move to the Honduran capital with her sister.               See 8 C.F.R.

6    § 1208.13(b)(2)(ii); see also Singh v. BIA, 435 F.3d 216, 219

7    (2d Cir. 2006) (“Asylum in the United States is not available

8    to obviate re-location to sanctuary in one’s own country.”).

9        Because     Velasquez-Velasquez      failed   to   demonstrate    an

10   objectively reasonable fear of persecution, the agency did not

11   err in denying her asylum, withholding of removal, and CAT

12   relief because all three claims were based on the same factual

13   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

14   2006).    Accordingly, we do not reach the agency’s alternative

15   basis    for   denying   asylum   and   withholding    of    removal—its

16   determination that Velasquez-Velasquez failed to demonstrate

17   that the harm she fears is on account of a protected ground.

18   See INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general

19   rule courts and agencies are not required to make findings on

20   issues the decision of which is unnecessary to the results they

21   reach.”).

22       For the foregoing reasons, the petition for review is

23   DENIED.    As we have completed our review, any stay of removal

                                        7
1   that the Court previously granted in this petition is VACATED,

2   and any pending motion for a stay of removal in this petition

3   is DISMISSED as moot.   Any pending request for oral argument

4   in this petition is DENIED in accordance with Federal Rule of

5   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

6   34.1(b).

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe, Clerk




                                  8